DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1, 5, 6, 8, 13, 16, 20, 22, 23, 66, 71, 73, 78, 81, 85, 87 in the reply filed on 1/25/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, 16, 22, 23, 66, 81 and 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamliel et al Pub. No. US 20100329568 A1 in view of Wieder Patent No. US 8370952 B1.
	Regarding Claim 1,  Gamliel teaches a system for performing distributed facial analysis (Fig. 2 and Para 36 and 101, networked system for face recognition ) comprising: 
	a computerized device (Fig. 2 Unit 210 and Para 102, networked system for face recognition includes a face verifier 210 refer to as a computerized device) having an image capture device (Para 104 and 338, a video image is captured 1200, say by a video still camera i.e., having an image capture device), a communication device (Fig. 2 Unit 215 and Para 115, face verifier 210 communicates with the feature extractor 218 over a computer network 215), and a first processor (Para 31,  selected steps of the method and system of the invention could be described as being performed by a data processor, such as a computing platform for executing a plurality of instructions  i.e., device having a processor) configured for: 
	controlling (Para 55 and 104-113, the face as captured in the image has to comply with a criterion defined in advance i.e., a face of a user of computer station remote from the database of faces is captured in an image (say by a still video camera), before the captured image is forwarded for storage on the database i.e., controlling) the image capture device (Para 54, a face of a user of computer station remote from the 
	applying (Para 340, face may be detected using one or more methods currently used for detecting a face in the image i.e., applying) a first set of one or more image processing steps to the captured image (Para 340, Viola-Jones detection methods, Gabor Jets based methods, skin detection methods, histogram analysis methods, or other methods (say methods based on edge maps, gradients, or standard face shapes, etc.), as known in the art) i.e., a first set of one or more image processing steps to the captured image), to selectively output at least a first processed image (Para 117, Upon successfully verifying the symmetry of the face in the image, the face verifier 210 sends the image to the feature extractor 218, over the network 215 i.e., selectively output at least a first processing image), 
	the first set of image processing steps comprising applying a first face detection to detect at least one face in the captured image and the first processed image having the detected at least one face (Para 340-344, The face may be detected using one or more methods currently used for detecting a face in the image i.e., the first set of image processing steps comprising applying a first face detection to detect at least one face in the captured image and the first processed image having the detected at least one face); and 
	transmitting the first processed image (Para 118, the face verifier 210 measures symmetry of each image of a video sequence fed to the face verifier 210. Then, the face 
	a server located remotely (Fig. 2 Unit 218, feature extractor) of the computerized device (Para 118, The face verifier 210 sends the selected images to the feature extractor 218, over the network 215), the server having at least one second processor operatively connected to a database (Fig. 4 Unit 420 face identifier connected to the face database 450) storing a plurality of user entries each being associated with a user facial image and at least one user property (Para 124, the face identifier 220 may use a database of features previously extracted from face images of known individuals, say known criminals. In the database, each feature (or a group of features) is stored associated with data identifying a specific one of the individuals. Exemplary data identifying the individual may include, but is not limited to: name, address, phone numbers i.e., user property), the second processor configured for: 
	receiving the first processed image transmitted from the computerized device (Para 117, the face verifier 210 sends the image to the feature extractor 218, over the network 215); 

	wherein applying the first set of image processing steps comprises: 
	applying the first face detection to the captured image to determine at least one subarea of the captured image containing the at least one face(Para 118, the face verifier 210 selects the one or more image(s) of the face amongst the input images, such that the measured symmetry of the selected images of the face i.e., at least one face is highest amongst the input images i.e., subarea of the captured image); and outputting the at least one subarea as the at least one first processed image (Para 119-125, The feature extractor 218 extracts one or more features from the image i.e., outputting the at least one subarea as the at least one first processed image).
	Gamliel does not specifically teaches transmitting the at least one user property associated to the given matching user facial image to the computerized device.
	However, in the same field of endeavor, Wieder teaches from Fig. 18 Obtain Login-Info and user-device-feedback information from the user-device" 1802, translate and validate anonymous ownerID at step 1803 and 1804. Since a given user-device 22 may be compatible with a limited number of digital-work formats, the user-device 22 may also forward its device-type to the experience-provider 26 so the experience-
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Gamliel with the method of Wieder so that user can access and use the digital work whenever the user is active at the user device (See Wieder Col 33 L 25-30).
	Regarding Claim 5,  Gamliel teaches wherein if a plurality of subareas are identified, each corresponding to one detected face, the second set of image processing steps is initially applied to the largest subarea (Para 118-120).
	Regarding Claim 16,  Gamliel teaches wherein applying the second set of image processing steps further comprises:
applying facial feature extraction to the processed image to extract facial features from the processed face image; and
applying face recognition to determine the given one of the stored user facial images matching the face of the first processed image (Para 125). 
	Regarding Claim 22,  Gamliel teaches wherein the system comprises a plurality of computerized devices, each having an image capture device, a communication device and a processor, and each being configured to capture an image and to transmit the captured image to the server for application of the second set of image processing steps (Para 31 and 118).
	Regarding Claim 23,  Gamliel does not specifically teaches wherein the server is further configured for: determining a device interactive action based on the user property; transmitting the determined action to the computerized device; and
wherein the computerized device is further configured for: receiving the interactive action from the server; and performing the determined interaction at the computerized device.
	However, in the same field of endeavor, Wieder teaches from Fig. 18 Obtain Login-Info and user-device-feedback information from the user-device" 1802, translate and validate anonymous ownerID at step 1803 and 1804. Since a given user-device 22 may be compatible with a limited number of digital-work formats, the user-device 22 may also forward its device-type to the experience-provider 26 so the experience-provider will know the particular formats that the user-device requires. Once the Anonymous-ownerID of the user has been determined and validated, the experience-provider 26 may "obtain and validate all the tokens owned by the anonymous-ownerID" 1805 from the usage-rights repository and then determine digital-works needed by the user-device" 1806 and prepare digital-works and usage-authorizations in format needed by the user-device" 1807 and then at Step 1808 send the digital-works and usage-authorization (e.g., reduced-capacity-token) to the user-device i.e., one user property 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Gamliel with the method of Wieder so that user can access and use the digital work whenever the user is active at the user device (See Wieder Col 33 L 25-30).
	Regarding Claim 66,  it has been rejected for the same reasons as claim 1.
	Regarding Claim 81,  it has been rejected for the same reasons as claim 16. 
	Regarding Claim 87,  it has been rejected for the same reasons as claim 23.
Allowable Subject Matter
Claim 6, 8, 13, 20, 71, 73, 78, 85 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “wherein applying the first face detection comprises: operating in an active face detection mode wherein the first face detection is applied directly to the captured image; and operating in a motion detection mode wherein motion detection is applied to the captured image, and if motion is detected in the captured image, applying the first face detection to the captured image; and wherein the image capture device is controlled to capture a sequence of images, the first face detection being applied to each of the sequence of images;
wherein the first face detection enters the motion detection mode from the active face detection mode upon no faces being detected within the sequence of images over . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Comer et al. Pub. No. US 20210012549 A1 - ANIMATING VIRTUAL AVATAR FACIAL MOVEMENTS
Myers et al. Pub. No. US 20180082110 A1 - IMAGE CLASSIFICATION AND INFORMATION RETRIEVAL OVER WIRELESS DIGITAL NETWORKS AND THE INTERNET
Dua et al. Pub. No. US 20160019741 A1 - Networked High Availability and Redundancy Among Vending Devices
Ramaswamy et al. Patent No. US 9230158 B1 - Fraud detection for facial recognition systems
Loxam et al. Pub. No. US 20140225924 A1 - INTELLIGENT METHOD OF DETERMINING TRIGGER ITEMS IN AUGMENTED REALITY ENVIRONMENTS
Shah et al. Pub. No. US 20140079298 A1 - Digital Image Search System And Method
Qi et al. Pub. No. US 20140050372 A1 - METHOD AND APPARATUS FOR FACIAL RECOGNITION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647